—Order, Supreme Court, Bronx County (Stanley Green, J.), entered on or about August 15, 2001, which denied plaintiffs motion to, inter alia, restore this action to active status, unanimously reversed, on the law, without costs, the motion granted to the extent of restoring the matter to the active pre-note of issue calendar, and the matter remanded for further proceedings.
As conceded by defendant, the motion court erred in denying plaintiff’s motion to restore the action to active status. Since no note of issue had been filed, the court had no authority to dismiss the action pursuant to CPLR 3404 and plaintiff’s motion to restore the case to active status should have been granted (Jiles v New York City Tr. Auth., 290 AD2d 307; see also Pearl v City of New York, 293 AD2d 406; Koutsoupakis v City of New York, 292 AD2d 191; Johnson v Sam Minskoff & *392Sons, 287 AD2d 233). Concur — Buckley, J.P., Ellerin, Lerner, Friedman and Marlow, JJ.